
	
		II
		Calendar No. 604
		109th CONGRESS
		2d Session
		S. 3884
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2006
			Mr. Lugar (for himself
			 and Mr. Martinez) introduced the
			 following bill; which was read the first time
		
		
			September 12, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To impose sanctions against individuals responsible for
		  genocide, war crimes, and crimes against humanity, to support measures for the
		  protection of civilians and humanitarian operations, and to support peace
		  efforts in the Darfur region of Sudan, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Darfur Peace and Accountability Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Sense of Congress.
					Sec. 5. Sanctions in support of peace in Darfur.
					Sec. 6. Additional authorities to deter and suppress genocide
				in Darfur.
					Sec. 7. Continuation of restrictions.
					Sec. 8. Assistance efforts in Sudan.
					Sec. 9. Reporting requirements.
				
			2.DefinitionsIn this Act:
			(1)AMISThe
			 term AMIS means the African Union Mission in Sudan.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on International Relations of the House of
			 Representatives.
			(3)Comprehensive
			 peace agreement for SudanThe term Comprehensive Peace
			 Agreement for Sudan means the peace agreement signed by the Government
			 of Sudan and the SPLM/A in Nairobi, Kenya, on January 9, 2005.
			(4)Darfur peace
			 agreementThe term Darfur Peace Agreement means the
			 peace agreement signed by the Government of Sudan and the Sudan Liberation
			 Movement/Army in Abuja, Nigeria, on May 5, 2006.
			(5)Government of
			 SudanThe term Government of Sudan—
				(A)means—
					(i)the
			 government in Khartoum, Sudan, which is led by the National Congress Party
			 (formerly known as the National Islamic Front); or
					(ii)any successor
			 government formed on or after the date of the enactment of this Act (including
			 the coalition National Unity Government agreed upon in the Comprehensive Peace
			 Agreement for Sudan); and
					(B)does not include
			 the regional government of Southern Sudan.
				(6)Officials of
			 the government of SudanThe term official of the Government
			 of Sudan does not include any individual—
				(A)who was not a
			 member of such government before July 1, 2005; or
				(B)who is a member
			 of the regional government of Southern Sudan.
				(7)SPLM/AThe
			 term SPLM/A means the Sudan People’s Liberation
			 Movement/Army.
			3.FindingsCongress makes the following
			 findings:
			(1)On July 23, 2004,
			 Congress declared, the atrocities unfolding in Darfur, Sudan, are
			 genocide.
			(2)On September 9,
			 2004, Secretary of State Colin L. Powell stated before the Committee on Foreign
			 Relations of the Senate, genocide has occurred and may still be
			 occurring in Darfur, and the Government of Sudan and the
			 Janjaweed bear responsibility.
			(3)On September 21,
			 2004, in an address before the United Nations General Assembly, President
			 George W. Bush affirmed the Secretary of State’s finding and stated,
			 [a]t this hour, the world is witnessing terrible suffering and horrible
			 crimes in the Darfur region of Sudan, crimes my government has concluded are
			 genocide.
			(4)On July 30, 2004,
			 the United Nations Security Council passed Security Council Resolution 1556
			 (2004), calling upon the Government of Sudan to disarm the Janjaweed militias
			 and to apprehend and bring to justice Janjaweed leaders and their associates
			 who have incited and carried out violations of human rights and international
			 humanitarian law, and establishing a ban on the sale or supply of arms and
			 related materiel of all types, including the provision of related technical
			 training or assistance, to all nongovernmental entities and individuals,
			 including the Janjaweed.
			(5)On September 18,
			 2004, the United Nations Security Council passed Security Council Resolution
			 1564 (2004), determining that the Government of Sudan had failed to meet its
			 obligations under Security Council Resolution 1556 (2004), calling for a
			 military flight ban in and over the Darfur region, demanding the names of
			 Janjaweed militiamen disarmed and arrested for verification, establishing an
			 International Commission of Inquiry on Darfur to investigate violations of
			 international humanitarian and human rights laws, and threatening sanctions
			 should the Government of Sudan fail to fully comply with Security Council
			 Resolutions 1556 (2004) and 1564 (2004), including such actions as to affect
			 Sudan’s petroleum sector or individual members of the Government of
			 Sudan.
			(6)The Report of the
			 International Commission of Inquiry on Darfur, submitted to the United Nations
			 Secretary-General on January 25, 2005, established that the Government
			 of the Sudan and the Janjaweed are responsible for serious violations of
			 international human rights and humanitarian law amounting to crimes under
			 international law, that these acts were conducted on a
			 widespread and systematic basis, and therefore may amount to crimes against
			 humanity, and that officials of the Government of Sudan and other
			 individuals may have acted with genocidal intent.
			(7)On March 24,
			 2005, the United Nations Security Council passed Security Council Resolution
			 1590 (2005), establishing the United Nations Mission in Sudan (referred to in
			 this section as the UNMIS), consisting of up to 10,000 military
			 personnel and 715 civilian police, to support implementation of the
			 Comprehensive Peace Agreement for Sudan and closely and continuously
			 liaise and coordinate at all levels with AMIS with a view towards expeditiously
			 reinforcing the effort to foster peace in Darfur.
			(8)On March 29,
			 2005, the United Nations Security Council passed Security Council Resolution
			 1591 (2005), extending the military embargo established by Security Council
			 Resolution 1556 (2004) to all the parties to the N’Djamena Ceasefire Agreement
			 of April 8, 2004, and any other belligerents in the states of North Darfur,
			 South Darfur, and West Darfur, calling for an asset freeze and travel ban
			 against those individuals who impede the peace process, constitute a threat to
			 stability in Darfur and the region, commit violations of international
			 humanitarian or human rights law or other atrocities, are responsible for
			 offensive military overflights, or violate the military embargo, and
			 establishing a Committee of the Security Council and a panel of experts to
			 assist in monitoring compliance with Security Council Resolutions 1556 (2004)
			 and 1591 (2005).
			(9)On March 31,
			 2005, the United Nations Security Council passed Security Council Resolution
			 1593 (2005), referring the situation in Darfur since July 1, 2002, to the
			 prosecutor of the International Criminal Court and calling on the Government of
			 Sudan and all parties to the conflict to cooperate fully with the Court.
			(10)On May 25, 2004,
			 the African Union agreed to establish the African Union Mission in Sudan
			 (referred to in this Act as the AMIS) to monitor the April 2004
			 N'Djamena Humanitarian Ceasefire Agreement between the parties in conflict in
			 the Darfur region of Sudan and provide necessary protection of such observer
			 force.
			(11)On July 30,
			 2005, Dr. John Garang de Mabior, the newly appointed Vice President of Sudan
			 and the leader of the SPLM/A for the past 21 years, was killed in a tragic
			 helicopter crash in Southern Sudan, sparking riots in Khartoum and challenging
			 the commitment of all Sudanese to the Comprehensive Peace Agreement for
			 Sudan.
			(12)On January 12,
			 2006, the African Union Peace and Security Council issued a communique
			 endorsing, in principle, a transition from AMIS to a United Nations
			 peacekeeping operation and requested the Chairperson of the Council to initiate
			 consultations with the United Nations and other stakeholders toward this
			 end.
			(13)On February 3,
			 2006, the United Nations Security Council issued a Presidential Statement
			 authorizing the initiation of contingency planning for a transition from AMIS
			 to a United Nations peacekeeping operation.
			(14)On March 10,
			 2006, the African Union Peace and Security Council extended the mandate of
			 AMIS, which had reached a force size of 7,000, to September 30, 2006, while
			 simultaneously endorsing the transition of AMIS to a United Nations
			 peacekeeping operation and setting April 30, 2006 as the deadline for reaching
			 an agreement to resolve the crisis in Darfur.
			(15)On March 24,
			 2006, the United Nations Security Council passed Security Council Resolution
			 1663 (2006), which—
				(A)welcomes the
			 African Peace and Security Council’s March 10, 2006, communique; and
				(B)requests that the
			 United Nations Secretary-General, jointly with the African Union and in
			 consultation with the parties to the Abuja Peace Talks, expedite planning for
			 the transition of AMIS to a United Nations peacekeeping operation.
				(16)On March 29,
			 2006, during a speech at Freedom House, President Bush called for a transition
			 to a United Nations peacekeeping operation and additional forces with a
			 NATO overlay . . . to provide logistical and command-and-control and airlift
			 capacity, but also to send a clear signal to parties involved that the west is
			 determined to help effect a settlement..
			(17)On April 25,
			 2006, the United Nations Security Council passed Security Council Resolution
			 1672 (2006), unanimously imposing targeted financial sanctions and travel
			 restrictions on 4 individuals who had been identified in a list of 51 submitted
			 to the United Nations Security Council by a United Nations panel of experts
			 established pursuant to Security Council Resolution 1591 (2005), which had
			 identified the individuals as those who, among other acts, impede the
			 peace process, constitute a threat to stability in Darfur and the region,
			 commit violations of international humanitarian or human rights law or other
			 atrocities, including the Commander of the Western Military Region for
			 the armed forces of Sudan, the Paramount Chief of the Jalul Tribe in North
			 Darfur, the Commander of the Sudanese Liberation Army, and the Field Commander
			 of the National Movement for Reform and Development.
			(18)On May 5, 2006,
			 under the auspices of African Union mediation and the direct engagement of the
			 international community, including the United States, the Government of Sudan
			 and the largest rebel faction in Darfur, the Sudan Liberation Movement, signed
			 the Darfur Peace Agreement, which addresses security, power sharing, and wealth
			 sharing issues between the parties.
			(19)In August 2006,
			 the Sudanese government began to amass military forces and equipment in the
			 Darfur region in contravention of the Darfur Peace Agreement to which they are
			 signatories in what appears to be preliminary to full scale war.
			(20)On August 30,
			 2006, the United Nations Security Council voted unanimously, with 3 abstentions
			 (China, Russian Federation, and Qatar), for Security Council Resolution 1706
			 (2006) to expand the mandate of the existing United Nations Mission in Sudan to
			 include the Darfur region of Sudan and to support implementation of the Darfur
			 Peace Agreement of May 5, 2006, and the N'djamena Agreement on Humanitarian
			 Cease-fire on the Conflict in Darfur with up to 20,000 peacekeepers and
			 police.
			(21)Between August
			 30 and September 3, 2006, President Bashir and other senior members of his
			 administration have publicly rejected United Nations Security Council
			 Resolution 1706 (2006), calling it illegal and a western invasion of his
			 country, despite the current presence of 10,000 United Nations peacekeepers
			 under the UNMIS peacekeeping force.
			(22)Since 1993, the
			 Government of Sudan has been designated, pursuant to section 6(j) of the
			 Export Administration Act of 1979
			 (50 App. U.S.C. 2405(j)), as a country which has repeatedly provided support
			 for acts of international terrorism. Since Sudan has been designated as a state
			 sponsor of terrorism, United States assistance, defense exports and sales, and
			 financial and other transactions with the Government of Sudan are severely
			 restricted under section 620A of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2371) and section 40 of the
			 Arms Export Control Act (22 U.S.C.
			 2780).
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the genocide
			 unfolding in the Darfur region of Sudan is characterized by acts of terrorism
			 and atrocities directed against civilians, including mass murder, rape, and
			 sexual violence committed by the Janjaweed and associated militias with the
			 complicity and support of the National Congress Party-led faction of the
			 Government of Sudan;
			(2)all parties to
			 the conflict in the Darfur region have continued to violate the N’Djamena
			 Ceasefire Agreement of April 8, 2004, and the Abuja Protocols of November 9,
			 2004, and violence against civilians, humanitarian aid workers, and personnel
			 of AMIS is increasing;
			(3)the African Union
			 should rapidly expand the size and amend the mandate of AMIS to authorize such
			 action as may be necessary to—
				(A)protect civilians
			 and humanitarian operations;
				(B)assist with the
			 implementation of the Darfur Peace Agreement;
				(C)deter violence in
			 the Darfur region; and
				(D)make all
			 necessary preparations, without delay, for an orderly transition to a United
			 Nations peacekeeping operation, which may include African Union
			 participation;
				(4)the international
			 community, including the United States and the European Union, should
			 immediately act to mobilize sufficient political, military, and financial
			 resources through the United Nations and the North Atlantic Treaty
			 Organization, to support the transition of AMIS to a United Nations
			 peacekeeping operation with the size, strength, and capacity necessary to
			 protect civilians and humanitarian operations, to assist with the
			 implementation of the Darfur Peace Agreement, and to end the continued violence
			 in the Darfur region;
			(5)if an expanded
			 and reinforced AMIS or subsequent United Nations peacekeeping operation fails
			 to stop genocide in the Darfur region, the international community should take
			 additional measures to prevent and suppress acts of genocide in the Darfur
			 region;
			(6)acting under
			 article 5 of the Charter of the United Nations, the United Nations Security
			 Council should call for suspension of the Government of Sudan’s rights and
			 privileges of membership by the General Assembly until such time as the
			 Government of Sudan has honored pledges to cease attacks upon civilians,
			 demobilize and demilitarize the Janjaweed and associated militias, and grant
			 free and unfettered access for deliveries of humanitarian assistance in the
			 Darfur region;
			(7)the President
			 should use all necessary and appropriate diplomatic means to ensure the full
			 discharge of the responsibilities of the Committee of the United Nations
			 Security Council and the panel of experts established pursuant to section 3(a)
			 of Security Council Resolution 1591 (2005);
			(8)the United States
			 should not provide assistance to the Government of Sudan, other than assistance
			 necessary for the implementation of the Comprehensive Peace Agreement for Sudan
			 and the Darfur Peace Agreement, the support of the regional Government of
			 Southern Sudan and marginalized areas in Northern Sudan (including the Nuba
			 Mountains, Southern Blue Nile, Abyei, Eastern Sudan (Beja), Darfur, and Nubia),
			 or for humanitarian purposes in Sudan, until the Government of Sudan has
			 honored pledges to cease attacks upon civilians, demobilize and demilitarize
			 the Janjaweed and associated militias, grant free and unfettered access for
			 deliveries of humanitarian assistance in the Darfur region, and allow for the
			 safe and voluntary return of refugees and internally displaced persons;
			(9)the President
			 should seek to assist members of the Sudanese diaspora in the United States by
			 establishing a student loan forgiveness program for those individuals who
			 commit to return to Southern Sudan for a period of not less than 5 years for
			 the purpose of contributing professional skills needed for the reconstruction
			 of Southern Sudan;
			(10)the President
			 should appoint a Presidential Envoy for Sudan with appropriate resources and a
			 clear mandate to—
				(A)provide
			 stewardship of efforts to implement the Comprehensive Peace Agreement for Sudan
			 and the Darfur Peace Agreement;
				(B)seek ways to
			 bring stability and peace to the Darfur region;
				(C)address
			 instability elsewhere in Sudan, Chad, and northern Uganda; and
				(D)pursue a truly
			 comprehensive peace throughout the region;
				(11)the
			 international community should strongly condemn attacks against humanitarian
			 workers and African Union personnel, and the forcible recruitment of refugees
			 from camps in Chad and Sudan, and demand that all armed groups in the region,
			 including the forces of the Government of Sudan, the Janjaweed, associated
			 militias, the Sudan Liberation Movement/Army, the Justice and Equality
			 Movement, and all other armed groups refrain from such activities;
			(12)the United
			 States should fully support the Comprehensive Peace Agreement for Sudan and the
			 Darfur Peace Agreement and urge rapid implementation of its terms;
			(13)the May 5, 2006,
			 signing of the Darfur Peace Agreement between the Government of Sudan and the
			 Sudan Liberation Movement was a positive development in a situation that has
			 seen little political progress in 2 years and should be seized upon by all
			 sides to begin the arduous process of post-conflict reconstruction,
			 restitution, justice, and reconciliation; and
			(14)the new
			 leadership of the Sudan People’s Liberation Movement (referred to in this
			 paragraph as SPLM) should—
				(A)seek to transform
			 SPLM into an inclusive, transparent, and democratic body;
				(B)reaffirm the
			 commitment of SPLM to—
					(i)bring peace to
			 Southern Sudan, the Darfur region, and Eastern Sudan; and
					(ii)eliminate safe
			 haven for regional rebel movements, such as the Lord’s Resistance Army;
			 and
					(C)remain united in
			 the face of efforts to undermine SPLM.
				5.Sanctions in
			 support of peace in Darfur
			(a)Blocking of
			 assets and restriction on visasSection 6 of the Comprehensive
			 Peace in Sudan Act of 2004 (Public Law 108–497; 50 U.S.C. 1701 note) is
			 amended—
				(1)in the heading of
			 subsection (b), by inserting of
			 Appropriate Senior Officials of the Government of
			 Sudan after Assets;
				(2)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
				(3)by inserting
			 after subsection (b) the following:
					
						(c)Blocking of
				assets and restriction on visas of certain individuals identified by the
				president
							(1)Blocking of
				assetsBeginning on the date that is 30 days after the date of
				the enactment of the Darfur Peace and
				Accountability Act of 2006, and in the interest of contributing
				to peace in Sudan, the President shall, consistent with the authorities granted
				under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
				block the assets of any individual who the President determines is complicit
				in, or responsible for, acts of genocide, war crimes, or crimes against
				humanity in Darfur, including the family members or any associates of such
				individual to whom assets or property of such individual was transferred on or
				after July 1, 2002.
							(2)Restriction on
				visasBeginning on the date that is 30 days after the date of the
				enactment of the Darfur Peace and Accountability Act of 2006, and in the
				interest of contributing to peace in Sudan, the President shall deny a visa and
				entry to any individual who the President determines to be complicit in, or
				responsible for, acts of genocide, war crimes, or crimes against humanity in
				Darfur, including the family members or any associates of such individual to
				whom assets or property of such individual was transferred on or after July 1,
				2002.
							.
				(b)WaiverSection
			 6(d) of the Comprehensive Peace in Sudan Act of 2004, as redesignated by
			 subsection (a), is amended by adding at the end the following: The
			 President may waive the application of paragraph (1) or (2) of subsection (c)
			 with respect to any individual if the President determines that such a waiver
			 is in the national interests of the United States and, before exercising the
			 waiver, notifies the appropriate congressional committees of the name of the
			 individual and the reasons for the waiver..
			(c)Sanctions
			 against certain Janjaweed commanders and coordinatorsIt is the
			 sense of Congress, that the President should immediately consider imposing the
			 sanctions described in section 6(c) of the Comprehensive Peace in Sudan Act of
			 2004, as added by subsection (a), against the Janjaweed commanders and
			 coordinators identified by the former United States Ambassador at Large for War
			 Crimes on June 24, 2004, before the Subcommittee on Africa, Global Human Rights
			 and International Operations of the Committee on International Relations of the
			 House of Representatives.
			6.Additional
			 authorities to deter and suppress genocide in Darfur
			(a)Presidential
			 assistance To support AMISSubject to subsection (b) and
			 notwithstanding any other provision of law, the President is authorized to
			 provide AMIS with—
				(1)assistance for
			 any expansion of the mandate, size, strength, and capacity to protect civilians
			 and humanitarian operations in order to help stabilize the Darfur region of
			 Sudan and dissuade and deter air attacks directed against civilians and
			 humanitarian workers; and
				(2)assistance in the
			 areas of logistics, transport, communications, material support, technical
			 assistance, training, command and control, aerial surveillance, and
			 intelligence.
				(b)Conditions
				(1)In
			 generalAssistance provided under subsection (a)—
					(A)shall be used
			 only in the Darfur region; and
					(B)shall not be
			 provided until AMIS has agreed not to transfer title to, or possession of, any
			 such assistance to anyone not an officer, employee or agent of AMIS, and not to
			 use or to permit the use of such assistance for any purposes other than those
			 for which such assistance was furnished, unless the consent of the President
			 has first been obtained, and written assurances reflecting all of the forgoing
			 have been obtained from AMIS by the President.
					(2)ConsentIf
			 the President consents to the transfer of such assistance to anyone not an
			 officer, employee, or agent of AMIS, or agrees to permit the use of such
			 assistance for any purposes other than those for which such assistance was
			 furnished, the President shall immediately notify the Committee on Foreign
			 Relations of the Senate and the Committee on International Relations of the
			 House of Representatives in accordance with the procedures applicable to
			 reprogramming notifications under section 634A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2394–1).
				(c)NATO assistance
			 To support AMISIt is the sense of Congress that the President
			 should continue to instruct the United States Permanent Representative to the
			 North Atlantic Treaty Organization (referred to in this section as
			 NATO) to use the voice, vote, and influence of the United States
			 at NATO to—
				(1)advocate NATO
			 reinforcement of the AMIS and its orderly transition to a United Nations
			 peacekeeping operation, as appropriate;
				(2)provide assets to
			 help dissuade and deter air strikes directed against civilians and humanitarian
			 workers in the Darfur region of Sudan; and
				(3)provide other
			 logistical, transportation, communications, training, technical assistance,
			 command and control, aerial surveillance, and intelligence support.
				(d)Rule of
			 constructionNothing in this Act, or any amendment made by this
			 Act, shall be construed as a provision described in section 5(b) or 8(a)(1) of
			 the War Powers Resolution (Public Law 93–148; 50 U.S.C. 1544(b),
			 1546(a)(1)).
			(e)Denial of entry
			 at United States ports to certain cargo ships or oil tankers
				(1)In
			 generalThe President should take all necessary and appropriate
			 steps to deny the Government of Sudan access to oil revenues, including by
			 prohibiting entry at United States ports to cargo ships or oil tankers engaged
			 in business or trade activities in the oil sector of Sudan or involved in the
			 shipment of goods for use by the armed forces of Sudan until such time as the
			 Government of Sudan has honored its commitments to cease attacks on civilians,
			 demobilize and demilitarize the Janjaweed and associated militias, grant free
			 and unfettered access for deliveries of humanitarian assistance, and allow for
			 the safe and voluntary return of refugees and internally displaced
			 persons.
				(2)ExceptionParagraph
			 (1) shall not apply with respect to—
					(A)cargo ships or
			 oil tankers involved in an internationally-recognized demobilization program or
			 the shipment of economic assistance; or
					(B)if the President
			 has made the determination set forth in section 9(e), military assistance
			 necessary to carry out elements of the Comprehensive Peace Agreement for Sudan
			 or the Darfur Peace Agreement.
					(f)Prohibition on
			 Assistance to Countries in Violation of United Nations Security Council
			 Resolutions 1556 and 1591
				(1)ProhibitionAmounts
			 made available to carry out the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) may not be used to
			 provide assistance (other than humanitarian assistance) to the government of a
			 country that is in violation of the embargo on military assistance with respect
			 to Sudan imposed pursuant to United Nations Security Council Resolutions 1556
			 (2004) and 1591 (2005).
				(2)WaiverThe
			 President may waive the application of paragraph (1) if the President
			 determines, and certifies to the appropriate congressional committees, that
			 such waiver is in the national interests of the United States.
				7.Continuation of
			 restrictions
			(a)In
			 generalRestrictions against the Government of Sudan that were
			 imposed pursuant to Executive Order 13067 of November 3, 1997 (62 Federal
			 Register 59989), title III and sections 508, 512, 527, and 569 of the Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act, 2006
			 (Public Law 109–102), or any other similar provision of law, shall remain in
			 effect, and shall not be lifted pursuant to such provisions of law, until the
			 President certifies to the appropriate congressional committees that the
			 Government of Sudan is acting in good faith to—
				(1)implement the
			 Darfur Peace Agreement;
				(2)disarm,
			 demobilize, and demilitarize the Janjaweed and all militias allied with the
			 Government of Sudan;
				(3)adhere to all
			 associated United Nations Security Council Resolutions, including Security
			 Council Resolutions 1556 (2004), 1564 (2004), 1591 (2005), 1593 (2005), 1663
			 (2006), 1665 (2006), and 1706 (2006);
				(4)negotiate a
			 peaceful resolution to the crisis in eastern Sudan;
				(5)fully cooperate
			 with efforts to disarm, demobilize, and deny safe haven to members of the
			 Lord’s Resistance Army in Sudan; and
				(6)fully implement
			 the Comprehensive Peace Agreement for Sudan without manipulation or delay,
			 by—
					(A)implementing the
			 recommendations of the Abyei Boundaries Commission Report;
					(B)establishing
			 other appropriate commissions and implementing and adhering to the
			 recommendations of such commissions consistent with the terms of the
			 Comprehensive Peace Agreement for Sudan;
					(C)adhering to the
			 terms of the Wealth Sharing Agreement; and
					(D)withdrawing
			 government forces from Southern Sudan consistent with the terms of the
			 Comprehensive Peace Agreement for Sudan.
					(b)WaiverThe
			 President may waive the application of subsection (a) if the President
			 determines, and certifies to the appropriate congressional committees, that
			 such waiver is in the national interests of the United States.
			8.Assistance
			 efforts in Sudan
			(a)Assistance for
			 International Malaria Control ActSection 501 of the Assistance
			 for International Malaria Control Act (Public Law 106–570; 50 U.S.C. 1701 note)
			 is repealed.
			(b)Comprehensive
			 Peace in Sudan ActSection 7 of the Comprehensive Peace in Sudan
			 Act of 2004 (Public Law 108–497; 50 U.S.C. 1701 note) is repealed.
			(c)Authorized
			 assistanceIf the President has not made a certification under
			 section 12(a)(3) of the Sudan Peace Act (50 U.S.C. 1701 note) regarding the
			 noncompliance of the SPLM/A or the Government of Southern Sudan with the
			 Comprehensive Peace Agreement for Sudan, the President may provide the
			 following types of assistance:
				(1)Economic
			 assistance
					(A)In
			 generalNotwithstanding any other provision of law, the President
			 is authorized to provide economic assistance for Southern Sudan, Southern
			 Kordofan/Nuba Mountains State, Blue Nile State, and Abyei, including for
			 emergency relief to promote economic self-sufficiency, build civil authority,
			 provide education, enhance rule of law and the development of judicial and
			 legal frameworks, support people to people reconciliation efforts, or to
			 implement any nonmilitary program in support of any viable peace agreement in
			 Sudan, including the Comprehensive Peace Agreement for Sudan.
					(B)Congressional
			 notificationAssistance may not be obligated under this
			 subsection until 15 days after the date on which the President notifies the
			 congressional committees specified in section 634A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2394–1) of such obligation in accordance with the
			 procedures applicable to reprogramming notifications under such section.
					(2)Military
			 assistance
					(A)In
			 generalNotwithstanding any other provision of law, for each of
			 fiscal years 2006, 2007, and 2008, the President may authorize the export to
			 the Government of Southern Sudan for the purpose of constituting a professional
			 military force—
						(i)non-lethal
			 military equipment controlled under the International Traffic in Arms
			 Regulations (22 C.F.R. 120.1 et seq.) if the President—
							(I)determines that
			 the export of such items is in the national security interest of the United
			 States; and
							(II)not later than
			 15 days before the export of any such items, notifies the Committee on Foreign
			 Relations of the Senate and the Committee on International Relations of the
			 House of Representatives of such determination.
							(ii)lethal military
			 equipment controlled under categories I, II, and III of the United States
			 Munitions List (22 C.F.R. 121.1 et seq.) if the President—
							(I)determines that
			 the export of such equipment is vital to the national security interests of the
			 United States; and
							(II)in accordance
			 with the procedures set forth in section 614(a)(3) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2364(a)(3)), notifies the Committee on Foreign Relations
			 of the Senate and the Committee on International Relations of the House of
			 Representatives of such determination.
							(3)End use
			 assurancesFor each item exported pursuant to paragraph (1) or
			 (2), the President shall include with the notification to Congress under
			 clauses (i)(II) and (ii)(II) of paragraph (2)—
					(A)an identification
			 of the end users to which the export is being made;
					(B)the dollar value
			 of the items being exported;
					(C)a description of
			 the items being exported; and
					(D)a description of
			 the end use verification procedures that will be applied to such items,
			 including—
						(i)any
			 special assurances obtained from the Government of Southern Sudan or other
			 authorized end users regarding such equipment; and
						(ii)the end use or
			 retransfer controls that will be applied to any items exported under this
			 subsection.
						(4)Waiver
			 authoritySection 40A(b) of the Arms Export Control Act (22
			 U.S.C. 2781(b)) shall not apply to assistance furnished under paragraph
			 (2).
				(d)Exception to
			 prohibitions in Executive Order number
			 13067Notwithstanding any other
			 provision of law, the prohibitions set forth with respect to Sudan in Executive
			 Order No. 13067 (62 Fed. Reg. 59989) shall not apply to activities or related
			 transactions with respect to Southern Sudan, Southern Kordofan/Nuba Mountains
			 State, Blue Nile State, or Abyei.
			9.Reporting
			 requirementsSection 8 of the
			 Sudan Peace Act (Public Law 107–245; 50 U.S.C. 1701 note) is amended—
			(1)by redesignating
			 subsection (c) as subsection (g); and
			(2)by inserting
			 after subsection (b) the following:
				
					(c)Report on
				African Union Mission in SudanIn conjunction with the other
				reports required under this section, the Secretary of State, in consultation
				with all relevant Federal departments and agencies, shall prepare and submit a
				report, to the appropriate congressional committees, regarding—
						(1)a detailed
				description of all United States assistance provided to the African Union
				Mission in Sudan (referred to in this subsection as AMIS) since
				the establishment of AMIS, reported by fiscal year and the type and purpose of
				such assistance; and
						(2)the level of
				other international assistance provided to AMIS, including assistance from
				countries, regional and international organizations, such as the North Atlantic
				Treaty Organization, the European Union, the Arab League, and the United
				Nations, reported by fiscal year and the type and purpose of such assistance,
				to the extent possible.
						(d)Report on
				sanctions in support of peace in DarfurIn conjunction with the
				other reports required under this section, the Secretary of State shall submit
				a report to the appropriate congressional committees regarding sanctions
				imposed under section 6 of the Comprehensive Peace in Sudan Act of 2004,
				including—
						(1)a description of
				each sanction imposed under such provision of law; and
						(2)the name of the
				individual or entity subject to the sanction, if applicable.
						(e)Report on
				United States military assistanceIn conjunction with the other
				reports required under this section, the Secretary of State shall submit a
				report to the appropriate congressional committees describing the effectiveness
				of any assistance provided under section 8 of the
				Darfur Peace and Accountability Act of
				2006, including—
						(1)a detailed annex
				on any military assistance provided in the period covered by this
				report;
						(2)the results of
				any review or other monitoring conducted by the Federal Government with respect
				to assistance provided under that Act; and
						(3)any unauthorized
				retransfer or use of military assistance furnished by the United
				States.
						.
			
	
		September 12, 2006
		Read the second time and placed on the
		  calendar
	
